Exhibit PROMISSORY NOTE Principal Loan Date Maturity Loan No Call / Coll Account Officer Initials $2,000,000.00 10-24-2008 10-23-2009 418887 11 / 3190 12003591 081 References in the boxes above are for Lender's use only and do not limit the applicability of this document to any particular loan or item. Any item above containing "***" has been omitted due to text length limitations. Borrower: Aetrium Incorporated Lender: Bremer Bank, National Association 2350 Helen St Minneapolis Office North St. Paul, WIN55109 8555 Eagle Point Blvd P.O. Box 1000 Lake Elmo, WIN55042 Principal Amount:$2,000,000.00 Initial Rate:4.500% Date of Note:October 24, PROMISE TO PAY. Aetrium Incorporated ("Borrower") promises to pay to Bremer Bank, National Association ("Lender"), or order, in lawful money of the United States of America, the principal amount of Two Million & 00/100 Dollars ($2,000,000.00) or so much as may be outstanding, together with interest on the unpaid outstanding principal balance of each advance. Interest shall be calculated from the date of each advance until repayment of each advance. PAYMENT.
